_ FILED
CHARLOTTE, NC

UNITED STATES DISTRICT COURT JUL 26 2019
WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION us DISTRICT couRT
WESTERN DISTRICT OF NC

DOCKET NO. 3:15CR272-RJC

 

UNITED STATES OF AMERICA )

) CONSENT ORDER FOR
v. ) THIRD PARTY PETITION

) .

FARSHIEN BAGHALZADEH )
)

PETITION OF M. HASSAN )

BAGHALZADEH. )

THIS MATTER is before the Court by consent of the United States of America, by and

through R. Andrew Murray, United States Attorney for the Western District of North Carolina

and Petitioner M. Hassan Baghalzadeh, through counsel, pursuant to Fed. R. Crim. P. 32.2(c).

The Government and Petitioner have consented to this Consent Order for Third Party Petition as

a final adjudication and settlement of all matters between Petitioner and the Government with

regard to the following property identified in the Consent Order and Judgment of Forfeiture

(Doc. 8) (“the Property”): the real property at 6140 Palomino Ridge, Matthews, North

Carolina, more particularly described as follows in a Commisioner’s Deed recorded at Union

County, North Carolina, Register of Deeds Book 04360, Page 1:

TRACT 1: Being known and designated as all of Lot 124 in that subdivision
known as PROVIDENCE WOODS SOUTH, Phase IV as the same is shown ona
map thereof recorded in Map Book 21 at Page 229 in the Mecklenburg County
Public Registry; and recorded in Plate Cabinet B in File No. 218B in the Union
County Public Registry; reference to which is hereby made for a more particular
description.

TRACT 2: Being known and designated as all of Lot 125 in that subdivision
known as PROVIDENCE WOODS SOUTH; Phases III and IV as the samie is shown
on a map thereof recorded in Map Book 21 at Page 562 in the Mecklenburg County
Public Registry; and recorded in Plat Cabinet B in File No. 301A in the Union

Page 1 of 6

 

 

 

 

 

 

 

 

 

 
     

County Public Registry; reference to which is hereby made for a more particular
description.

Being the same property acquired by Larry Dale Harris, unmarried, by deed
recorded in Book 10884 at Page 984 of the Mecklenburg County Public Registry
and in Book 1320 at Page 449 of the Union County Public Registry.

 

The parties have STIPULATED AND AGREED and the COURT FINDS AS | :
FOLLOWS:

1. Although the Property is subject to forfeiture pursuant to 21 U.S.C. § 853
and 18 U.S.C. § 982, the entirety of the purchase price of the Property cannot, due to the
unavailability of some older bank records, be traced to Defendant. Further, Petitioner
has asserted under penalty of perjury that he provided some of the purchase price for the

Property and otherwise maintains an interest in the Property for purposes of Section 853.

|
|
|
Therefore, for purposes of settlement of this matter, Petitioner and the Government agree }
that (1) Petitioner has satisfied 21 U.S.C. § 853(n)(6) as to the portion of the Property to
which he is entitled by this Consent Order and (2) upon payment by Petitioner of the |
amount set forth herein to the Government, the Property shall be dismissed from this |
action and the amount tendered by Petitioner shall be forfeited as a substitute res herein,
in full satisfaction of the pending forfeiture money judgment set forth in the Consent
Order and Judgment of Forfeiture.

2, Petitioner has requested the opportunity to obtain a loan secured by the
Property in order to pay $205,000 (half of the stipulated $410,000 equity in the Property)
to the Government as a substitute res for the Property and in full satisfaction of this

action against the Property and the pending forfeiture money judgment. The

Government has agreed to afford Petitioner a total of 120 days, subject to reasonable
Page 2 of 6
 

   

written requests for extension in order to close any loan secured by the Property, to obtain
the $205,000, and to tender such amount to the United States. The Government also
agrees to work with a closing attorney designated by Petitioner in order to effectuate a
loan secured by the Property that would result in payment to the Government. If
Petitioner does timely tender the $205,000 to the United States as set forth herein, the
United States stipulates to dismissal of the Property from this action.

3. However, if Petitioner does not timely tender the $205,000, Petitioner
stipulates to final forfeiture of the Property but the United States agrees that, upon
issuance of a final order of forfeiture by this Court and sale of the Property, the United
States will pay the greater of $205,000 of the net proceeds of sale or half of the net
proceeds of sale to Petitioner. For purposes of this Consent Order, “net proceeds of
sale” shall mean all proceeds remaining after deduction for payment of all taxes, liens,
and reasonable and necessary expenses of sale and maintenance of the Property.

4. Regardless of whether Petitioner or the Marshals effectuate the sale of the
Property, in no event shall the Government or Petitioner be entitled to payment in excess
of the amounts identified herein.

5. The payments set forth herein shall be in full settlement and satisfaction of
all claims by Petitioner and the United States to the Property and all claims against the
United States resulting from the incidents or circumstances giving rise to this case.

6. Petitioner understands and agrees that the United States reserves the right

to terminate the forfeiture action at any time. Petitioner and the Government agree to

Page 3 of 6

 
 

execute further documents to convey clear title to the Property to implement this Consent
Order, to the extent such action is necessary.

7. The Government and Petitioner waive any rights to further litigate
between each other in this forfeiture action to the Property and agree that this Consent
Order for Third Party Petition shall be in full settlement and satisfaction of all claims
between Petitioner and the Government in this action to the Property and all claims
between Petitioner and the Government resulting from the incidents or circumstances

‘giving rise to the forfeiture of the Property.
8. Unless specifically directed by an order of the Court, Petitioner shall be

excused and relieved from further participation in this action.

Page 4 of 6

 

 

 
IT IS THEREFORE ORDERED THAT:

1. Based upon the stipulations of the parties herein that Petitioner satisfies
one or more prongs of 21 U.S.C. § 853(n)(6), the parties are hereby ordered to distribute
net proceeds of sale or refinance of the Property, whether sale or refinance is orchestrated
by Petitioner or the Government, as set forth herein.

2. The Government and Petitioner shall bear their own costs, including
attorneys’ fees.

3. If Petitioner tenders $205,000, the United States shall file a notice
reflecting same, that $205,000 shall be finally forfeited as a substitute res for the

Property, and the outstanding forfeiture money judgment shall be deemed satisfied.

Signed this QY day of {uly —_, 2019.

 

Page 5 of 6

 

 

 
ON MOTION OF AND
BY CONSENT OF THE PARTIES:

R. ANDREW MURRAY

Ree ATES ATTORNEY
eh", Bahn. to” (
Benjamin Bain-Creed

Assistant United States Attorney

 

M. Hassan Baghalzadeh
Petitioner

 

David Smith, Esq.
Attorney for Petitioner

pace A239

Dated:

Dated:

Page 6 of 6

 

 
 

 
